DETAILED ACTION
The present application, filed on 07/06/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 07/06/2020.
Claims 1-15 are pending and have been considered below.

Priority
The application claim priority to foreign application DE10 2019 118 384.7, filed on 07/08/2019. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/06/2020 and 04/05/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “motor phase contacts” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, and 6-15 recite the phrase “preferably”. It is unclear whether the limitations following the phrase “preferably” are part of the claim or not.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). 
In the present instance, claim 2 recites the broad recitation “exactly one power port”, and the claim also recites “preferably a high-voltage port" which is the narrower statement of the range/limitation. 
Claim 2 recites the broad recitation “wherein the maximum output power of power electronics of the common electronic unit is smaller than or equal to the sum of the maximum power of the two electric motors”, and the claim also recites “preferably smaller than or equal to 100%, 95%, 90%, 75% or 50%" which is the narrower statement of the range/limitation. 
Claim 7 recites the broad recitation “both motor-pump groups or at least both electric motors and the common electronic unit are mechanically firmly connected to each other”, and the claim also recites “preferably form a pre-mounted unit and/or are disposed in a common, preferably one-pieced, closed and/or tight housing" which is the narrower statement of the range/limitation.
Claim 14 recites the limitations “the pumps” in line 3. It is unclear which pumps are being referred to.
Claim 15 recites the limitation "the first motor group" and "the second motor group”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8, 10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2015/0360532).
Regarding claim 1, Kim discloses {Figures 1-9} a device for supplying hydraulic energy in a chassis system of a vehicle, comprising: a first hydraulic pump {100} and a first electric motor {110} for driving the first hydraulic pump, a second hydraulic pump {100, or 200} and a second electric motor {110} for driving the second hydraulic pump, and a common electronic unit {“electronic control unit”} which is arranged to control the first and the second electric 
Regarding claim 2, Kim discloses {Figures 3-4} exactly one control port and exactly one power port {170}, in particular a high-voltage port, or two or more control and/or power ports {170}, which respectively are preferably disposed at the common electronic unit {“electronic control unit”}.
	Regarding claim 4, Kim discloses {Figures 8-9} the electric motors {110} are four-quadrant-capable and/or are configured as an electric motor generator. 
	Regarding claim 5, Kim discloses {Figures 1-9} the hydraulic pumps {100, 200} respectively have a pump port {410, 420, 430, 440}.
	Regarding claim 6, Kim discloses {Figures 1-9} the first hydraulic pump {100} and the first electric motor {110} form a first structural unit or motor-pump group and/or the second hydraulic pump {100, or 200} and the second electric motor {110} form a second structural unit or motor-pump group, each preferably 17KSNH-027-UShaving a longitudinal direction or longitudinal axis which is preferably defined by a motor axle shaft of the respective electric motor.  
Regarding claim 8, Kim discloses {Figures 1-9} the longitudinal axes of both motor-pump groups {100 + 110, 110 + 100} lie on a common axis which forms a longitudinal axis of the device and the hydraulic pumps {100} respectively face away from each another, wherein preferably the two electric motors have a distance of 0 cm.  
Regarding claim 10, Kim discloses {Figures } the common electronic unit {“electronic control unit”} is disposed completely or partly laterally or radially exterior on the motor-pump 
Regarding claim 12, Kim discloses {Figures 1-9} the longitudinal axes of both motor-pump groups {100 + 110} are parallel and/or the motor-pump units are aligned parallel or anti-parallel, preferably in such a way that the two motor-pump groups are disposed shifted or flush.  
Regarding claim 13, Kim discloses {Figures 1-9} a kit for supplying the device according to claim 1, further comprising: the common electronic unit {electronic control unit”} and the first and second hydraulic pump {100 + 100, or 100 + 200} and the first and second electric motor {110} or the first and second motor-pump group, as well as preferably one or several connecting structural members, a common support and/or a common housing.  
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carabelli (US 2008/0257626).
Regarding claim 15, Carabelli discloses {Figures 2b} a chassis system for a vehicle, comprising: at least a first {2} and second {22} hydraulically controllable shock absorber which are preferably assigned to a common chassis axle {20} or are disposed at a common chassis axle, wherein the first motor-pump group {4 + 5} hydraulically connects pressure chambers {via 7, 8} of the first shock absorber and the second motor-pump group {24 + 25} hydraulically connects pressure chambers {via 27, 28} of the second shock absorber, and preferably the device is disposed at the chassis axle {20}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lesther (US 2007/0122298).
Regarding claim 3, Kim does not explicitly disclose the maximum power of the electric motors {12, 22} respectively is in the range between 0.1 and 5 kW.  
Lesther teaches [0002] two high-powered electric motors with a power output of preferably under 1.5kW each.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date that the electric motors disclosed by Kim would have a maximum power in the range between 0.1-5kW in order to avoid “major costs” associated with higher power motors [0002]. 
Claim 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Elsaesser (DE 102012/204212).
Regarding claim 7, Kim does not explicitly disclose both motor-pump groups or at least both electric motors and the common electronic unit are mechanically firmly connected to each other, preferably form a pre-mounted unit and/or are disposed in a common, preferably one-pieced, closed and/or tight housing, wherein the common electronic unit is preferably directly adjacent to both electric motors of the motor-pump groups and particularly preferably motor phase contacts of the electric motors protrude into the common electronic unit.  
	Elsaesser teaches {Figures 1-2} both motor-pump groups {3, 3’} or at least both electric motors and the common electronic unit {4} are mechanically firmly connected to each other, preferably form a pre-mounted unit and/or are disposed in a common, preferably one-pieced, 
	In light of these teachings, it would have been obvious to one of ordinary skill in the prior to the effective filing date to have modified the device disclosed by Kim to be arranged in a common, one-pieced housing in order to eliminate expensive cables, thus reducing weight, space, and significant costs [0015].
Regarding claim 9, Kim does not explicitly disclose the common electronic unit is disposed on the common axis and/or completely or partly between the motor-pump groups, wherein the device preferably has a completely or substantially cylindrical or cuboid outer shape or housing, particularly preferably with a diameter or an edge length in the range between 60 and 150 mm.  
Elsaesser teaches {Figure 2a} the common electronic unit {4} is disposed on the common axis and/or completely or partly between the motor-pump groups {3, 3’}, wherein the device preferably has a completely or substantially cylindrical or cuboid outer shape or housing.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the device disclosed by Kim to have the common electronic unit located on the common axis completely or partly between the motor pump groups in order to eliminate expensive cables, thus reducing weight, space, and significant costs [0015]. 
Moreover, adjusting the a diameter of an edge length or housing to be within a range of 60 to 150mm would have been obvious to try to one of ordinary skill in the art prior to the MPEP 2143(e).
Regarding claim 11, Kim does not explicitly disclose the common electronic unit is disposed partly radially exterior and partly radially interior relative to the motor-pump groups or their outer shape, wherein preferably the axial distance of the electric motors is in the range between 5 and 10 cm and/or the common electronic unit has a T-shaped longitudinal section or, in the axial direction, is disposed completely between the electric motors.  
Elsaesser teaches {Figure 2} the common electronic unit {4} is disposed partly radially exterior and partly radially interior relative to the motor-pump groups {3, 3’} or their outer shape and/or the common electronic unit has a T-shaped longitudinal section.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the device disclosed by Kim to have the ECU disposed between the motor-pump groups and/or have a T-shaped longitudinal section in order to achieve space and weight advantages, which have a positive effect on energy balance, and fuel consumption [0019].
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Carabelli (US 2008/0257626).
Regarding claim 14, Kim discloses {Figures 1-9} two shock absorbers {310-312, 330-332} which are particularly preferably hydraulically connected to the pumps {100} of the device. 
However, Kim does not explicitly disclose a vehicle axle comprising a device according to claim 1, wherein the vehicle axle is preferably pre-mounted and/or has two shock absorbers which are particularly preferably hydraulically connected to the pumps of the device.

In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the device disclosed by Kim to include an axle or chassis in order to obtain the function of a suspension system, such that wheels on a common axle behave the same way [0013].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderson (US 9,174,508) teaches an active vehicle suspension. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-5947.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Daniel M. Keck/Patent Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616